Reed, J.
Section 3370 of the Code is as follows: “Fines and forfeitures not otherwise disposed of go into the treasury of the county where the same are collected, for the benefit of the school fund.” The fines in question are to be disposed of under this provision, and counsel agree that the question as to which of the counties is entitled to the money depends entirely upon which shall be regarded as the place of collection. The money was paid over by the parties from whom it was collected in Pottawattamie county, and counsel for appellant contends that the collection of the money was simply the receiving of it from the persons from whom it was collected, and therefore the place of payment is the place of collection. In a certain sense it is doubtless true that the receiving of the money by the sheriff was a collection of it. He had in his hands the executions which directed him to satisfy the judgments out of the property of defendants; and if he had proceeded to make the money by the sale of property belonging to the defendants, this, in the ordinary acceptation of the term, would have been the collection of the money. What he did in the premises was the equivalent of this, and, in the same sense, was a collection of the fines. We think, however, that the word “collected” in the section quoted, when used with reference to fines, means more than simply the receiving of the money. To fine is to impose a pecuniary penalty for a violation of the law. In legal sense, the term “to collect a fine” includes all the acts by which the penalty is imposed and enforced. It includes the judgment of the court, which is the means by which the penalty is imposed. It also includes whatever may be done under the process of the court for the enforcement of the penalty. Whatever is done, either by way of imposing the penalty or of enforcing it, is done in the course of the col*458lection of the fine. With this view of what is meant by the collection of a fine, there can be no doubt, we think, but that Carroll county should be regarded as the place where the fines in question were collected. They were imposed by the judgment of the court of that county, and the process for their enforcement was issued by that court, and whatever was done in the premises by the sheriff of Pottawattamie county was done in obedience to the mandates of those writs, and he was required by law to make return of his doings under the writs to the court of that county, and to pay over to its clerk the moneys received upon them. The whole proceeding for their collection was in the court of that county,, and that must be regarded as the place of collection.
Affirmed.